Citation Nr: 0514505	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to assignment of a disability evaluation for 
degenerative joint disease of the left knee, with calcified 
bone infarct, proximal tibia in excess of 30 percent prior to 
October 15, 2002.

2.  Entitlement an increased rating for degenerative joint 
disease of the left knee, with calcified bone infarct, 
proximal tibia, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for recurrent 
subluxation and lateral instability of the left knee, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).


FINDINGS OF FACT

On April 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action in March 1957, the RO granted the 
veteran's claim of entitlement to service connection for 
"unstable left knee joint due to torn cruciate ligament, 
symptomatic," and assigned an initial disability evaluation 
of 10 percent.  In October 1998, the veteran filed a claim of 
entitlement to an increased rating for his left knee 
disability.  In April 2000, the veteran perfected his appeal 
concerning the assigned disability evaluation.  The claim was 
evaluated both prior to and following the enactment of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

On April 25, 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification that the 
veteran had decided to withdraw his appeal.  Under 38 
U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issues on appeal and they are dismissed.


ORDER

The assignment of a disability evaluation for degenerative 
joint disease of the left knee, with calcified bone infarct, 
proximal tibia in excess of 30 percent prior to October 15, 
2002, is dismissed.

An increased rating for degenerative joint disease of the 
left knee, with calcified bone infarct, proximal tibia, is 
dismissed.

An increased rating for recurrent subluxation and lateral 
instability of the left knee is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


